DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 April 2022 has been considered and new rejections based on applicant’s amendments are recited below.  Claims 1-11 are currently pending.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a “a multi-articulated robot conveyor” in clm. 3
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations: the “multi-articulated robot conveying device” is a conveying table that slides along a rail (¶0052)
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the first photographing unit being arranged on a side opposite to the travelling rail across the at least one multi-articulated robot” is indefinite as it is unclear what positioning applicant is claiming.  As the rail extends along the longitudinal direction it is unclear what side would be opposite to the rail.  Further it is also unclear if applicant is claiming the photographing unit is across from the robot, if it is on the robot (i.e. it exists across the robot) or something else entirely.  Based on applicant’s disclosure these limitations will be read as requiring the photographing unit to be to the side of the rail and either next to or across from the robot as seen in figure 6 (the units being reference #16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN-106891392-A to Dang (Dang) in view of KR-101744962-B1 to Joung (Joung) and further in view of U.S. Patent No. 10,857,692 to Strasky et al (Strasky).
Regarding Claim 1, Deng discloses a wood processing system (1, fig. 1) comprising: 
a wood conveying device (3/4) having a longitudinal direction along one direction in the horizontal direction (as shown) and being capable of conveying wood (A/B/C/D, fig. 9) along the longitudinal direction (Pg. 5, last par. - Pg. 6, first par.), the wood conveying device including a travelling rail (3) extending along the longitudinal direction; 
a multi-axis processing machine (10, fig. 7) arranged on one side in the longitudinal direction of the wood conveying device (3/4), the multi-axis processing machine (10) including a spindle (spindle of tool (32)) capable of being attached with a first tool (32), and a spindle moving device (3004/3005/3006/3007) having two or more linear axes perpendicular to one another (as in fig. 7) and two or more rotational axes (rotation axis of motor (31) and rotation axis of revolving platform (29)) for moving the spindle (Pg. 6, par. 6 & Pg. 8, par. 4); and 
at least one multi-articulated robot (8 & 9) arranged along the wood conveying device (3/4) on the other side in the longitudinal direction of the wood conveying device (3/4; as in fig. 1) capable of being attached with a tool unit including a second tool (21, fig. 5 & 27, fig. 6) via an arm (30 & 25, fig. 4).
Deng does not specify that the at least one multi-articulated robot includes a wrist, and an arm having six or more rotational axes for moving the wrist nor does it disclose a photographing unit as claimed.
Joung discloses a wood processing system including a work table (1) and a multi-articulated robot (20); the robot (20) includes an arm (21) and a wrist (23) for mounting a tool (Abstract, par. 1). Joung teaches that a variety of robots are known in the art of wood processing, and that the robots can have different shapes, wrist joints, and link sizes depending on the workspace in which the robot is to be used (Pg. 4, [Workspace of Robot], par. 1). One known, and commercially available, multi-articulated robot is the VR-0089A; this robot has six axes of rotation and allows for flexible, rapid, smooth use within a factory setting (Pg. 4, [Workspace of Robot], par. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the wood processing system of Deng wherein at least robots 8 and 9 are replaced by multi-articulated robots each of which includes a wrist capable of being attached with a tool unit, and an arm having six or more rotational axes for moving the wrist. One of ordinary skill in the art would have been motivated to make this change because six-axis multi-articulated robots are known in the woodworking art for improved flexibility of machining, as taught by Joung. Utilizing one known robot in place of another for carrying out the same task would be considered through the course of routine engineering experimentation and practice. 
However, the combination does not disclose the photographing unit as claimed.
Strasky discloses a wood processing machine comprising a wood conveying device (108) having a travelling rail (e.g. lifts, see column 7, lines 16-28) and a at least one photographing unit (102) capable of photographing the wood, wherein the at least one photographing unit includes a first photographing unit (102) arranged at positions away from the travelling rail (108) in the horizontal direction perpendicular to the longitudinal direction of the wood conveying device, the first photographing unit (102) being arranged on a side opposite to the travelling rail (108).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the photographing unit of Strasky to the combination of Deng in view of Joung because, as disclosed by Strasky, this arrangement of photographing units allows for 3D modeling of the workpiece and allows for creating potential cut solutions based on the model, for instance detections of splits, which improves wood volume recovery, value and throughput speed as well as reducing waste (column 3, lines 1-12).
As such, the combination would have the photographing unit arranged at positions away from the travelling rail in the horizontal direction perpendicular to the longitudinal direction of the wood conveying device, the first photographing unit being arranged on a side opposite to the travelling rail across the at least one multi-articulated robot as the photographing unit would be placed on opposite sides of the conveyor as per Strasky and thus would also be across the robot.
Regarding Claim 2
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches wherein the at least one multi-articulated robot (8/9, fig. 1) includes a first multi-articulated robot (8) and a second multi-articulated robot (9) arranged on a side opposite to the first multi-articulated robot (8) across the wood conveying device (3/4; Examiner notes that one first robot (8) is located to the “left” of conveying device (3/4) and one second robot (9) is located to the “right” of conveying device (3/4) as in fig. 1) .
Regarding Claim 3
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches that the system further comprises a multi-articulated robot conveying device (204, fig. 4) capable of conveying the at least one multi-articulated robot (8/9) along the longitudinal direction of the wood conveying device (3/4; Pg. 8, par. 1).  
Regarding claim 4, Strasky, as applied to Deng in view of Joung, discloses an image processing unit (126) detecting positional coordinates of the wood by image- processing a photographed image photographed by the photographing unit.
Regarding claim 5, Strasky, as applied to Deng in view of Joung, discloses the image processing unit (126) is configured to be capable of detecting at least one of a grain and a knot of the wood by image-processing the photographed image, and at least one of the multi-axis processing machine and the multi-articulated robot performs a processing operation in accordance with a position of the grain or the knot of the wood (as the image processing unit is capable of detecting grain or knots since it creates a 3D model of the workpiece and outputs instructions to the devices of the system based on the detected information).
Regarding Claim 6, 
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches wherein the wood conveying device (3/4) includes a travelling rail (3) extended along the longitudinal direction, and a bench (4) arranged on the travelling rail (3) and being capable of supporting the wood and reciprocating along the longitudinal direction of the travelling rail (3; Pg. 5, last par. - Pg. 6, first par).  
Regarding Claim 7
Deng in view of Joung teaches the wood processing system of claim 6.
Deng further teaches wherein the two or more linear axes of the spindle moving device (3004/3005/3006/3007) include a horizontal linear axis (axis of 3007) extended along the horizontal direction perpendicular to the longitudinal direction of the wood conveying device (3/4, as in fig. 7; Examiner notes that the orientation of 3007 depends on the rotational orientation of component (29) but in at least some orientations of component (29) this limitation is met), and a vertical linear axis (axis of 3006) extended along the vertical direction.  
a multi-axis processing machine (10, fig. 7) arranged on one side in the longitudinal direction of the wood conveying device (3/4), the multi-axis processing machine (10) including a spindle (spindle of tool (32)) capable of being attached with a first tool (32), and a spindle moving device (3004/3005/3006/3007)
Regarding Claim 9
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches wherein the multi-articulated robot (8 & 9) further includes a robot base (24 & 29) to be placed on a grounding surface (1), and the arm (25 & 30) supports the wrist (tool holder) as being supported by the robot base (24 & 29).  
Examiner notes that when the robots of Joung replace the robots of Deng - as in claim 1, above - the same base/arm structure is present in the combination.
Regarding Claim 10
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose that the system further comprises a tool replacing unit capable of replacing the first tool as including a first tool magazine capable of accommodating the first tool.  
Joung teaches that a variety of robots are known in the art of wood processing, and that the robots can have different shapes, wrist joints, and link sizes depending on the workspace in which the robot is to be used (Pg. 4, [Workspace of Robot], par. 1). One known, and commercially available, multi-articulated robot is the VR-0089A; this robot has six axes of rotation and allows for flexible, rapid, smooth use within a factory setting (Pg. 4, [Workspace of Robot], par. 4). In the invention of Joung, the robot (20) is provided with a tool magazine (25) for quickly changing a plurality of tools (Pg. 7, ¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the wood processing system of Deng wherein the multi-axis processing machine is replaced by a multi-articulated robot that is operable with a plurality of tools stored in a tool magazine. One of ordinary skill in the art would have been motivated to make this change because six-axis multi-articulated robots are known in the woodworking art for improved flexibility of machining, as taught by Joung. Utilizing one known robot in place of another for carrying out the same task would be considered through the course of routine engineering experimentation and practice. Additionally, the provision of a plurality of tools usable with the multi-axis processing device provides for greater system versatility and simplifies tool maintenance. 
Regarding Claim 11
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose that the system further comprises a second tool magazine capable of accommodating the second tool.
Joung teaches that multi-articulated robots (20) are provided with tool magazines (25) for quickly changing a plurality of tools (Pg. 7, ¶7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Deng in view of Joung to include tool magazines in cooperation with the multi-articulated robot(s). One of ordinary skill in the art would have been motivated to make this addition because such provision is well-known in the art, as taught by Joung, and allows for greater system versatility while also simplifying tool maintenance. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN-106891392-A) in view of Joung (KR-101744962-B1) and Strasky and in further view of Gurka (EP-2165811-A2).
Regarding Claim 8
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose wherein the multi-axis processing machine further includes a pair of columns erected along a direction perpendicular to the longitudinal direction of the wood conveying device as being apart from each other across the wood conveying device, and the spindle moving device of the multi-axis processing machine includes a cross rail supported by the pair of columns as being extended over the pair of columns, and a spindle supporting portion supporting the spindle as being supported by the cross rail.  
Gurka teaches another wood-processing machine (¶0001) wherein workpieces (9, fig. 3) are moved in a longitudinal direction via wood conveying device (29) for processing by multi-axis processing machines (51 & 51’; ¶0049). The processing machines (51 & 51’) include includes a pair of columns erected along a direction perpendicular to the longitudinal direction of the wood conveying device (29) apart from each other across the wood conveying device (29), and a spindle moving device of the multi-axis processing machines (51 & 51’) includes a cross rail (16) supported by the pair of columns and extending over the pair of columns; a spindle supporting portion (18 and 18’) supporting the spindle as being supported by the cross rail (16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the multi-axis processing machine of Deng to include a pair of columns erected along a direction perpendicular to the longitudinal direction of the wood conveying device and a cross rail supported by the pair of columns such that a spindle supporting portion is supported by the cross rail. One of ordinary skill in the art would have been motivated to make this addition because such structure is known in the art, as shown by Gurka (figs. 2-3); the addition of such structure improves the range of motion of the multi-axis processing machine and allows for production of a wider range of wood products.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,150,226 discloses a wood processing system comprising a conveying device (120, 160) having a longitudinal rail (160), a multi-axis processing machine (510) having a tool changer (540).  U.S. Patent Application Publication No. 2017/0312933 discloses a wood processing system comprising a conveying device (3, 4, 5, 6) having a rail (5, 6), a multi-axis processing machine (15) with a first tool (16 or 21), and a multi articulated robot (19).  Finally, U.S. Patent No. 10,751,906 discloses another example of a multi-axis processing machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        09/08/2022